Citation Nr: 1750215	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-46 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Service connection for residuals of head trauma.

2.  Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia, including as due in-service personal trauma or as secondary to a service-connected disability.

3.  Service connection for constipation and gastroesophageal reflux disease (GERD).

4.  Service connection for neurobehavioral effects, claimed as due to contaminated water exposure at Camp Lejeune.

5.  Service connection for sleep apnea, claimed as secondary to the service-connected anxiety and seizure disabilities. 

6.  Service connection for coronary artery disease (CAD), claimed as secondary to the service-connected anxiety disability.

7.  Service connection for a lumbar spine disorder.

8.  Entitlement to an increased disability rating (or evaluation) for the service-connected seizure disability, in excess of 20 percent for the period from May 15, 2007 to October 21, 2014, and in excess of 40 percent for the period from October 21, 2014. 

9.  Entitlement to an increased disability rating for the service-connected anxiety reaction, in excess of 10 percent for the period from January 5, 2007 to October 6, 2014, and in excess of 30 percent for the period from October 6, 2014.

10.  Entitlement to increased disability rating in excess of 10 percent for the service-connected recurrent left (minor) wrist ganglion cyst with tendonitis (left wrist disability). 

11.  Entitlement to an initial disability rating in excess of 10 percent for left (minor) long finger trigger finger with tenderness (left long finger disability). 

12.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 (2017) for convalescence following left lateral forearm lipoma surgery.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

14.  Entitlement to an earlier effective date (EED) prior to March 25, 2011 for service connection for left long trigger finger with tenderness.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1971 to December 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Philadelphia, Pennsylvania and Pittsburgh, Pennsylvania.  

In January 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a notice letter outlining the types of evidence needed to corroborate the occurrence of a stressor in a claim for PTSD based on personal trauma, obtain VA treatment records, and provide VA psychiatric and PTSD examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the January 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issues of service connection for constipation and GERD, sleep apnea, neurobehavioral effects, CAD, and a lumbar spine disorder, as well as EED for service connection for the left long finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the rating period from May 15, 2007 to October 6, 2014, the seizure disability was manifested by an average of at least 1 major seizure in 3 months, but was not manifested by an average of at least 1 major seizure per month for any one-year period. 

2. For the rating period from October 6, 2014, the seizure disability has been manifested by an average of at least 1 major seizure per month. 

3. For the rating period from January 5, 2007 to October 6, 2014, the anxiety disability was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

4. For the entire rating period from January 5, 2007, the anxiety disability has not manifested in social and occupational impairment with reduced reliability and productivity.

5. For the entire rating period from May 15, 2007, the left wrist disability has not been manifested by ankylosis of the wrist. 

6. For the entire initial rating period from March 25, 2011, the left long finger disability has manifested in pain, tenderness, and limitation of motion of the left long finger.

7. For the entire initial rating period from March 25, 2011, the left long finger disability has not manifested favorable or unfavorable ankylosis in the left long finger or amputation of the left finger of the left (minor) hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.

8. The Veteran does not have a current disability of residuals of head trauma.

9. The Veteran does not have a current disability of PTSD. 

10.   The Veteran has a current disability of schizophrenia.

11.   Symptoms of schizophrenia were not chronic in service, continuous after service separation, or manifest to a compensable degree within one year of service separation. 

12.   The current schizophrenia, which started many years after service, is not etiologically related to service. 

13.   The current schizophrenia was not caused or aggravated (worsened beyond normal progression) by the service-connected anxiety reaction, seizures, or any other service-connected disability. 

14.   The Veteran is not service connected for a lipoma of the left lateral forearm disability for purposes of awarding a temporary total rating for convalescence due to surgery for lipoma of the left lateral forearm.

15.   The lipoma of the left lateral forearm is not related to the service-connected left wrist ganglion cyst with tendonitis. 

16.   For the entire TDIU period from May 15, 2007, the combined disability ratings for all the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2017) for eligibility for a TDIU.

17.   For the entire TDIU period from May 15, 2007, the Veteran has been unable to maintain (follow) substantially gainful employment as a result of all the service-connected disabilities.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for an 80 percent rating, but no higher, for the seizure disability have been met for the rating period from May 15, 2007 to October 6, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.121, 
4.124a Diagnostic Code 8910 (2017).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for the seizure disability have been met for the rating period from October 6, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.121, 4.124a Diagnostic Code 8910 (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent rating, but no higher, for anxiety reaction have been met for the initial rating period from January 5, 2007 to October 6, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, General Formula for Rating Mental Disorders (2017).

4. The criteria for an initial disability rating in excess of 30 percent for anxiety reaction have not been met for the initial rating period from October 6, 2014.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, General Formula for Rating Mental Disorders (2017).

5. For the entire initial rating period from March 25, 2011, the criteria for a disability rating in excess of 10 percent for the left long finger disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5154, 5226, 5229 (2017).

6. The criteria for a disability rating in excess of 10 percent left wrist ganglion cyst with tendonitis have not been met or more nearly approximated for any part of the rating period from May 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2017).

7. The criteria for service connection for residuals of head trauma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2017).

8. The criteria for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, including as due in-service personal trauma or as secondary to a service-connected disability, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

9. The criteria for the assignment of a temporary total disability rating based on convalescence for surgery for lipoma of the left lateral forearm have not been met.  38 C.F.R.  §§ 4.30 (2017).

10.   Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire TDIU period from May 15, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As will be explained below, because the law, and not the facts, is dispositive of the issue of entitlement to a temporary total rating based on convalescence, the duties to notify and assist imposed by the VCAA are not applicable as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to the appeal for a higher rating for the left long finger disability, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.

VA provided VA examinations to help determine the severity of the seizure, anxiety reaction, left wrist, and left long finger disabilities.  The Board finds that, taken together, the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the nature and severity of the Veteran's the seizure, anxiety reaction, left  wrist, and left long finger disabilities supported by clinical data.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  

Increased Rating for Seizures

The Veteran is service connected for a seizure disability for which he is in receipt of a 20 percent rating for the period from May 15, 2007 to October 21, 2014, and a 
40 percent rating for the period from October 21, 2014 under Diagnostic Code (DC) 8910.  38 C.F.R. § 4.124a.  The Veteran filed a claim for increased rating for the seizure disability on May 15, 2007.  

DC 8910 provides that epilepsy, grand mal, is rated under the general rating formula for major seizures.  Under the general rating formula for major seizures, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating.  Under the general formula for rating major and minor epileptic seizures, a 20 percent rating is warranted when there is at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent rating is warranted if there is at least one major seizure in the last six months or two in the last year; or averaging at least five to eight minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least one major seizure in four months over the last year or nine to ten minor seizures per week.  An 80 percent rating is to be assigned when averaging at least one major seizure in three months over the last year, or more than ten minor seizures weekly.  When continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a. 

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician.  Regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures are to be ascertained under the ordinary conditions of life while not hospitalized.

The Veteran contends that higher rating for the seizure disability is warranted because he has five to eight seizures per week.  See, e.g., June 2009 notice of disagreement. 

Seizure Disability Rating from May 15, 2007 to October 21, 2014

The Board finds that the evidence is in relative equipoise that the seizure disability more nearly approximated an average of at least 1 major seizure in 3 months so warrants a higher disability rating of 80 percent for the rating period from May 15, 2007 to October 21, 2014.  During the March 2009 VA examination, the Veteran reported that he had 6 seizures per month ranging from petit mal to grand mal seizure lasting approximately 5 to 10 minutes each with loss of consciousness, incontinence of urine and bowel, and a history of biting his tongue.  The Veteran's wife accompanied the Veteran during the March 2009 VA examination and confirmed the Veteran's reports.  In an April 2012 statement, the Veteran's wife provided a diary of the Veteran's seizures for the period from 2007 to 2012, which average approximately three to four major seizures per year (approximately 1 major seizure every 3 to four 4 months).  Resolving reasonable doubt in the Veteran's favor, and taking into account all of the Veteran and spouse statements regarding the nature and frequency of the seizures, the Board finds that a higher 80 percent disability rating is warranted for the rating period from May 15, 2007 to October 21, 2014.  

For the rating period from May 15, 2007 to October 21, 2014, the weight of the lay and medical evidence demonstrates that the seizure disability was not manifested by an average of at least one major seizure per month over a one-year period so as to warrant a higher 100 percent rating under the general rating formula for seizures.  See 38 C.F.R. § 4.124a.  As explained above, the seizure disability more nearly approximated and average of at least one major seizure in three months.  The Veteran has not alleged, and the record does not otherwise reflect, that the seizure disability resulted in an average of at least one major seizure per month over a one-year period during this period.  Based on the foregoing, the Board finds that, for the rating period from May 15, 2007 to October 21, 2014, the service-connected seizure disability symptoms have not been of the severity indicated for the higher (100 percent) rating.  As the preponderance of the evidence is against a higher rating than 80 percent, the benefit of the doubt rule does not apply and the appeal for a higher rating for seizures must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, General Rating Formula for Seizures.

Seizure Disability Rating from October 21, 2014

The Board finds that the evidence is in relative equipoise that the seizure disability has more nearly approximated an average of at least one major seizure per month over a one-year period so warrants a higher disability rating of 100 percent for the period from October 21, 2014.  The October 2014 and September 2015 VA examiners assessed that the Veteran has an average of at least one major seizure per month over a period of one year.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture more closely approximates the 100 percent rating under general rating formula for seizures for the rating period from October 21, 2014.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.124a.  This is the maximum schedular rating under the General rating formula for seizures. 

Increased Rating for Anxiety Disability

The Veteran is in receipt of a 10 percent disability rating for the anxiety disability for the rating period from January 5, 2007 to October 6, 2014, and a 30 percent disability rating from October 6, 2014 under DC 9400.  38 C.F.R. § 4.130.  

The General Formula for Rating Mental Disorders, under 38 C.F.R. § 4.130, provides that a 10 percent rating for anxiety manifesting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for anxiety manifesting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Formula for Rating Mental Disorders.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-43 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 
40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran filed the current claim for increased rating on January 5, 2007 asserting that the anxiety disability has affected his school and social life and caused sleep impairment, irritability, depression, and panic attacks characterized by fear, apprehension, and worry, with physical sensations such as heart palpitations, nausea, chest pain, and shortness of breath.  See January 2007 Veteran statement; see also April 2009 Veteran statement. 

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected anxiety disability was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms that more nearly approximate the 30 percent disability rating criteria under the General Formula for Rating Mental Disorders for the initial rating period from January 5, 2007 to October 6, 2014.  
38 C.F.R. §§ 4.3, 4.7, 4.130.  As stated above, the Veteran has reported sleep trouble, depression, and panic attacks.  The spouse reported that the Veteran has anxiety, which keeps him fearful and forgetful, and causes him to worry and lose sleep.  See October 2007 spouse statement.  During the February 2007 VA examination, the Veteran reported sleep trouble and panic attacks.  See also March 2009 and August 2009 VA examination reports.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected anxiety disability more nearly approximated the criteria provided by the 30 percent rating under the General Formula for Rating Mental Disorders for the initial rating period from January 5, 2007 to October 6, 2014.  38 C.F.R. § 4.130.  In reaching this conclusion, the Board has considered all of the Veteran's social and occupational impairment and resulting symptoms associated with the anxiety disability.  

Because the Board has granted a 30 percent disability rating for the initial rating period from January 5, 2007 to October 6, 2014, and the Veteran is already in receipt of a 30 percent rating for the initial rating period from October 6, 2014, the Board will now evaluate whether a higher rating than 30 percent is warranted for the entire initial rating period from January 5, 2007.  The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire initial rating period from January 5, 2007, the evidence does not meet or more nearly approximate the criteria for a higher 50 percent disability rating for the psychiatric disability.  38 C.F.R. § 4.130.  The record does not indicate occupational and social impairment with reduced reliability and productivity due to symptoms of such a severity as described for a 50 percent rating for the service-connected psychiatric disability, for the entire initial rating period from January 5, 2007.

The February 2007 VA examiner noted that the psychiatric symptoms of frustration, agitation, psychosis, and auditory hallucinations are caused by  nonservice-connected schizophrenia rather than the service-connected anxiety, and noted that the Veteran's insight into the nature of his illness is lacking.  The February 2007 VA examiner indicated that the Veteran does not meet the diagnostic criteria for generalized anxiety disorder, but meets the criteria for paranoid schizophrenia.  Similarly, the March 2009 VA examiner noted that the Veteran has a long history of paranoid schizophrenia, with resulting symptoms of auditory and visual hallucinations, mood lability, and delusional content, and that the Veteran had poor insight into his illness.  The March 2009 VA examiner explained that the Veteran's subjective description of anxiety is not clinically accurate and that his psychiatric symptoms, including paranoia, social withdrawal, and inability to function under stress are consistent with nonservice-connected schizophrenia.  The March 2009 VA examiner diagnosed generalized anxiety disorder in full sustained remission.  The August 2009 VA examiner opined that the Veteran's paranoid schizophrenia did not start in service and is not related to service.  

The October 2014 VA examiner indicated that the Veteran has more than one psychiatric disorder.  Specifically, the October 2014 VA examiner diagnosed schizophrenia, as well as generalized anxiety disorder in full remission.  The October 2014 VA examiner opined that it is possible to differentiate which symptoms are attributable to each diagnosis.  Specifically, the October 2014 VA examiner noted that nonservice-connected schizophrenia symptoms include auditory and visual hallucinations, with periods of intense mood difficulties, suicidality, as well as cognitive changes and difficulty caring for his needs.  The October 2014 VA examiner explained that the generalized anxiety disorder symptoms include worry which is difficult to control, fatigue, sleep disruption, and difficulty concentrating.  The October 2014 VA examiner further assessed that the Veteran has occupational and social impairment with reduced reliability and productivity due to all mental diagnoses.  The October 2014 VA examiner opined that it is possible to differentiate the portion of occupational and social impairment attributable to each of the diagnoses.  Specifically, the October 2014 VA examiner assessed that social and occupational impairment due to nonservice-connected schizophrenia is moderate to severe, but the social and occupational impairment due to the service-connected generalized anxiety disorder is minimal as symptoms are in remission.  

Based on the foregoing, the Board finds that the weight of the evidence is against finding that the anxiety disability more nearly approximates the criteria for a higher 50 percent rating because the evidence shows that the anxiety disability symptoms and occupational and social impairment are minimal.  The VA examiners have clearly distinguished between the symptoms of the nonservice-connected schizophrenia and the service-connected anxiety disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  In this case, the Board may not ignore the specific clinical findings by the VA psychiatric examiners who clearly differentiated between symptoms and occupational and social impairment associated with nonservice-connected schizophrenia versus the service-connected anxiety disability.  The record does not otherwise contain evidence attributing to the anxiety disability a higher level of social and occupational impairment due to symptoms of the frequency and severity as those of the 30 percent rating under the General Formula for Rating Mental Disorders.  38 C.F.R. § 4.130 

Based on the foregoing, the Board finds that, for the entire initial rating period from January 5, 2007, the anxiety disability symptoms and social and occupational impairment do not more nearly approximate the severity indicated for a 50 percent rating under the General Formula for Rating Mental Disorders.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.
 
Increased Rating for Left Wrist Disability

The Veteran is in receipt of a 10 percent disability rating for the left wrist disability for the entire rating period from May 15, 2007 (date of claim) under DC 5215.  The Veteran is right hand dominant.  See, e.g., September 2015 VA examination report.     

Under DC 5215 (limitation of motion of the wrist), 10 percent disability ratings are warranted for major or minor palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  DC 5215 does not provide for a rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Throughout the course of the appeal, the Veteran has contended generally that a higher rating than 10 percent is warranted for the left wrist disability.  The Veteran reported that he has constant pain the left wrist and hand.  See, e.g., April 2009 VA Form 21-4138.  During the March 2009 VA examination, the Veteran reported left wrist pain, stiffness, loss of dexterity, easy fatigability, and flare-ups of discomfort and pain.  During the February 2012 VA examination, the Veteran reported constant pain in the left wrist with no flare-ups.  During the September 2014 VA examination, the Veteran reported constant burning left wrist pain.

As stated above, the 10 percent rating assigned under DC 5215 for the left wrist disability is the maximum schedular rating under this Diagnostic Code.  38 C.F.R. § 4.71a.  The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated under any other diagnostic codes pertaining to the wrist - specifically, ankylosis under DC 5214.  The range of motion in the left wrist, as documented in the March 2009, February 2012, and September 2014 VA examination reports, demonstrates that the left wrist disability has not been manifested by ankylosis or limitation of motion akin to that of ankylosis.  The March 2009, February 2012, and September 2014 VA examiners specifically noted that there was no left wrist ankylosis.  Rather, the March 2009, February 2012, and September 2014 VA examination reports reflect near full range of motion of the left wrist in all planes.  

The Board has considered whether a higher disability rating for the left wrist is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  In this case, there is no question that the left wrist disability has caused pain, stiffness, and fatigability, which have restricted overall motion.  The Veteran has consistently reported chronic left wrist pain; however, as noted above, even taking into account additional functional limitation due to pain and other orthopedic factors, VA examination reports and treatment records indicate range of motion for the entire appeal period that do not more nearly approximate ankylosis of the left wrist.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the left wrist disability.  As such, the Board finds that a higher disability rating in excess of 10 percent is not warranted under DC 5214 (ankylosis of the wrist) for the left wrist disability.  

Further, the Veteran has not undergone a total left wrist replacement; therefore, DC 5053 does not apply.  The record shows that the Veteran has left wrist scars; however, the March 2009, February 2012, and September 2014 VA examiners specifically assessed that the scars were neither painful or unstable; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under DC 7804 for the left wrist scars.  38 C.F.R. § 4.118 (2017).  Finally, the record shows that the Veteran does not have arthritis of the left wrist; therefore, a higher or separate rating for arthritis under DC 5003 is not warranted. 

 Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 10 percent under DC 5215 for the entire rating period from May 15, 2007.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

Initial Rating for Left Longer Finger Disability 

The RO granted service connection for the left long finger disability in a December 2012 rating decision initially assigning a 10 percent disability rating, effective March 25, 2011 under DC 5003-5229.  38 C.F.R. § 4.71a.  The Veteran disagreed with the initial rating assigned for the left long finger disability and asserted that this disability causes left hand pain and left wrist weakness, with resulting functional impairment of difficulty gripping objects, inability to open containers and turn a door knob, and difficulty with driving and carrying objects.  See, e.g., December 2012 notice of disagreement.

DC 5229 provides for limitation of motion for the index or long finger.  A 10 percent (maximum) disability rating is warranted for a gap of one inch (2.5) centimeter or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a.  Because the Veteran is already in receipt of the maximum 10 percent disability rating under DC 5229, a higher rating is not assignable under this Diagnostic Code.

The Board has considered whether an initial disability rating in excess of 10 percent is available under any other diagnostic code pertaining to the fingers.  As to 
DC 5226, the evidence does not demonstrate either favorable or unfavorable ankylosis in the left long finger.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  The June 2012 and September 2014 VA examiners assessed that the Veteran does not have ankylosis of the left long finger.  Even though the Veteran has some limitation of motion of the left long finger, the evidence does not more nearly approximate immobility of any of the left long finger joints. 

While the evidence does not demonstrate that the left long finger disability has resulted in left long amputation, DC 5154 provides a 10 percent rating for amputation of the left long finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the long finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, 
DC 5154 (2017).  The Board finds that left long finger pain does not more nearly approximate the disability picture contemplated by amputation without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  While the evidence shows some limitation of motion in the left long finger, the evidence, including the specific clinical notes in the June 2012 and September 2014 VA examinations do not show either left long finger ankylosis or a left long finger disability picture analogous to amputation.  As such, the Board finds that an initial rating in excess of 10 percent under DC 5154 is not warranted.  38 C.F.R. § 4.71a.

As to impairment of the left wrist, the Veteran is service connected for a left wrist disability, and the issue of entitlement to a higher rating for the left wrist disability has been discussed above. 

Lastly, DC 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  
DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5228 to 5230), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  In this case, the Veteran is in receipt of a 10 percent disability rating based on limitation of motion of the left long finger; accordingly, a separate rating based on painful motion under DC 5003 constitutes impermissible pyramiding.  38 C.F.R. § 4.14, 4.71a, DC 5003; Esteban, 6 Vet. App. at 261- 62.  In sum, the appeal for an increased disability rating in excess of 10 percent for the service-connected left long finger disability must be denied.  38 C.F.R. §§ 4.3, 47, 4.71a.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the seizure, anxiety reaction, left wrist, and left long finger disabilities for any part of the relevant rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the seizure disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including the general rating formula for seizures, specifically provide for disability ratings based on the duration and frequency of seizures, if present.   In this case, the evidence of record reflects that the Veteran's seizure disability symptomatology and impairment is not exceptional and is contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplate the Veteran's symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  Moreover, to the extent that the seizure disability affects the Veteran employability, such effect has been considered in the Board grant of a TDIU for the entire appeal period.  Therefore, the Board finds that the record does not reflect that the Veteran's seizure disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

The Board next finds that all the symptomatology and social and occupational impairment caused by the anxiety reaction is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under the General Formula for Rating Mental Disorders specifically provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's psychiatric disability is manifested by symptoms and impairment more nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms such as those listed under the 30 percent rating criteria under the General Formula for Rating Mental Disorders.  The Veteran's symptoms and social and occupational impairment are part of or similar to symptoms listed under the applicable schedular rating criteria.  38 C.F.R. § 4.130.  The schedular rating criteria specifically include ratings based on occupational and social impairment, with reduced reliability and productivity due to symptoms, as well as higher levels of social and occupational impairment due to symptoms of the anxiety reaction disability.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21.  As explained above, the VA examiners have clearly distinguished between the symptoms and social and occupational impairment associated with the service-connected anxiety reaction versus nonservice-connected schizophrenia.  Therefore, the Board finds that the record does not reflect that the Veteran's anxiety reaction disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

The Board finds that all the symptomatology and impairment caused by the left wrist disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5215, specifically provide for ratings based on limitation of wrist motion (dorsiflexion and palmar flexion), including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 
33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

In this case, for the entire appeal period, the service-connected left wrist disability has manifested by symptoms and impairment that more nearly approximates palmar flexion limited in line with forearm, including as due to pain and other orthopedic factors, as well as functional impairment of limited ability to buttoning, tying shoes and ties, zipping zippers, and applying socks.  The Veteran has indicated that the functional limitation with respect to buttoning, tying shoes and ties, zipping zippers, and applying socks is due to left wrist pain, which is contemplated as one of the orthopedic factors in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 38 C.F.R. § 4.71a, DC 5003 (contemplates pain and noncompensable limitation of motion).  All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

As to functional impairment as reported by the Veteran, the specific acts of moving the wrist in dorsiflexion or palmar flexion that may be required to lift objects or dress oneself are explicitly part of the schedular rating criteria based on limitation of wrist motion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5214, 5215, Plate I; see also 38 C.F.R. 
§ 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion).  To the extent that these activities cause incidental wrist pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath, 1 Vet. App. 589; Burton, 25 Vet. App. at 4; Sowers, 27 Vet.App. 472; Mitchell at 33-36.  The Board has also considered whether alternate ratings are warranted based on ankylosis of the left wrist and left wrist scars.  See 38 C.F.R. § 4.71a, DCs 5214; 38 C.F.R. § 4.118, DC 7804.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected left wrist disability, and referral for consideration of an extraschedular evaluation is not warranted.

The Board finds that the symptomatology and impairment caused by the service-connected left long finger disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The left long finger disability has manifested pain, limitation of motion, and tenderness.  The schedular rating criteria specifically provide ratings for painful arthritis (DC 5003, 38 C.F.R. § 4.59) and limitation of motion (DC 5229), including motion limited by orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  See Schafrath, 1 Vet. App. 589; Burton at 4; Sowers, 27 Vet.App. 472; Mitchell at 33-36.  

As the appeal is focused on a left long finger disability, the Board notes that the schedular rating criteria differentiate between impairments to each of the individual fingers, illustrating that limitation of motion and functional impairment for each of the individual fingers was specifically considered when the schedular ratings were constructed.  The Board has additionally considered ratings under alternate schedular rating criteria such as DCs 5226, 5154.  See 38 C.F.R. § 4.20.  As such, comparing the Veteran's disability level and symptomatology of the right fifth finger disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Therefore, the Board finds that the record does not reflect that the left long finger disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are seizures, left wrist ganglion cyst with tendonitis, left long finger trigger finger with tenderness, and anxiety reaction.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected seizure, left wrist, left long finger, and anxiety reaction disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

Schizophrenia, which is a form of psychosis, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim for service schizophrenia.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and schizophrenia (as a form of psychosis) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under 38 U.S.C.A. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for Residuals of Head Trauma

The Veteran contends that service connection is warranted for residuals of in-service head trauma.  Specifically, the Veteran asserted that he was struck in the head with a pugil stick by a staff sergeant during training in service, that he was punched in the nose during a fight in basic training, and that he was attacked in his sleep and punched in the eye.  See, e.g., April 2015 Veteran statement. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of residuals of head trauma.  While the Veteran has asserted that he has residuals of head trauma, VA and private treatment records during, and immediately prior to, the appeal period show no diagnosis of, or treatment for, residuals of head trauma.  The October 2014 VA examiner opined that the Veteran is not at all likely to be suffering from head trauma (traumatic brain injury (TBI)) or any residuals of a TBI. The October 2014 VA examiner assessed that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions, that the Veteran had normal judgment, motor functions, visual spatial orientation, communication, and consciousness, as well as appropriate social interaction and orientation to person, time, place, and situation. 

The October 2014 VA examiner explained that the Veteran did not report a history of concussion until over 10 years after service, which is around the same time the Veteran was diagnosed with schizophrenia.  The October 2014 VA examiner noted that it is not at likely that the Veteran suffered a significant cerebral concussion during service, and that, while he began having seizure-like episodes in 1975 for which he is service connected, the seizure disorder is not related to a TBI.  The October 2014 VA examiner explained that the Veteran's assertions that symptoms of his currently-diagnosed schizophrenia are actually manifestations of an organic disorder due to TBI are not true.  The October 2014 VA examiner reasoned that the Veteran was diagnosed with schizophrenia in the mid-1980s, and that the psychotic symptoms reported by the Veteran, such as auditory hallucinations, are almost never seen after a TBI.  The October 2014 VA examiner explained that if the Veteran was suffering from personality changes due to TBI, such symptoms would have been manifested at the time of injury (during service), not years later in the mid-1980s when the Veteran was diagnosed with schizophrenia.  See Mittleider, 
11 Vet. App.at 182, citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim). 

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has any current residuals of head trauma.  Accordingly, the criteria for service connection for residuals of head trauma have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder 

The Veteran contends that he incurred an acquired psychiatric disorder, to include
PTSD and paranoid schizophrenia due to the in-service head trauma, an assault by a drill instructor during basic training, and/or an in-service sexual assault by a Marine Corps officer.  See, e.g., April 2015 Veteran statement; April 2017 VA Form 21-0781a; April 2017 VA Form 21-4138.  

PTSD 

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-V), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2017).  

After a review of all the lay and medical evidence of record, the Board finds that the Veteran does not have a current PTSD diagnosis consistent with DSM-V.  The Veteran underwent a VA mental examination in October 2014; however, while the VA examiner diagnosed other mental disorders, the VA examiner assessed that the Veteran's symptoms do not meet the diagnostic DSM-V criteria for PTSD.  The October 2014 VA examiner attributed the Veteran's psychiatric symptoms to either the nonservice-connected schizophrenia or the service-connected anxiety disorder.  The record is also replete with VA and private treatment records none of which show a current diagnosis of PTSD consistent with DSM-V.  Without a current disability, service connection cannot be established.  See Brammer, 3 Vet. App. 223.  The weight of the evidence in this case is against finding a PTSD disability at any point during the claim period or a recent diagnosis prior to the filing of the claim for service connection.  See McClain, 21 Vet. App. 319; Romanowsky, 
26 Vet. App. 289 (current diagnosis need only be "sufficiently proximate" to the filing of a claim so as to constitute evidence of a "current diagnosis" of disability).

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of PTSD pursuant to DSM-V.  As the preponderance of the evidence is against the claim for service connection for PTSD, the claim must be denied, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Schizophrenia 

The Board finds that the Veteran has a current psychiatric disability of schizophrenia.  See, e.g., October 2014 VA examination report (showing a diagnosis of schizophrenia). 

The Board finds that the weight of the evidence is against a finding that schizophrenia started in service, or that symptoms of schizophrenia were chronic in service.  Service treatment records make no mention of mental distress, and the Veteran was psychiatrically evaluated as normal at the November 1975 service separation examination.  The Veteran did not report any psychiatric symptoms at service separation.  Because the Veteran was psychiatrically evaluated as normal at service separation and denied current or past psychiatric symptoms at that time, the Board finds that a psychiatric disability or psychiatric symptoms would have ordinarily been recorded during service or at service separation; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of psychiatric symptoms or psychiatric disability during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran.

The Board finds that symptoms of schizophrenia were not continuous after service separation or manifest to a compensable degree within a year of service separation.  A March 1976 neuropsychiatric examination shows that the Veteran was diagnosed with an anxiety disorder for which he was service connected; however, the Veteran did not report any symptoms of psychosis nor did the examiner diagnose schizophrenia.  The earliest evidence of schizophrenia was in a November1983 VA examination during which the Veteran described auditory hallucinations, and the Veteran was first diagnosed with schizophrenia in July 1996.  See July 1996 VA examination report; see also October 2014 VA examination report.  As such, the evidence fails to establish the provisions of presumptive service connection for psychosis under 38 C.F.R. § 3.307 and 3.309. 

Taken together, the eight-year period between service separation and symptoms of schizophrenia in 1983, and the twenty year period between service separation and a diagnosis of schizophrenia in 1996 is a factor that weighs against service connection.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Although the Veteran has recently reported symptoms of schizophrenia since service separation, the account is inconsistent with, and outweighed by, the more credible lay and medical evidence contemporaneous to service showing no symptoms or diagnosis of schizophrenia at service separation, and the post-service lay and medical evidence showing no symptoms or diagnosis of schizophrenia until 1983.  

The Board next finds that the current schizophrenia, which started many years after service, is not etiologically related to service.  The August 2009 VA examiner opined that it is not at all likely that the Veteran's schizophrenia had its onset in service or was caused or aggravated by military service.  The August 2009 VA examiner reasoned that there is no manifestation of schizophrenia in service and for many years thereafter.  Specifically, the August 2009 VA examiner noted that a March 1976 post-service VA examination showed no evidence of a psychotic disorder.  Similarly, VA examinations dated in August 1978 and August 1981 showed no evidence of psychotic symptoms, to include symptoms of schizophrenia.  The August 2009 VA examiner noted that a November 1983 VA examination report shows that the Veteran reported auditory hallucinations, but no diagnosis of schizophrenia.  The August 2009 VA examiner indicated that the Veteran was first diagnosed with schizophrenia during the July 1996, which is close to 20 years after service separation. 

The October 2014 VA examiner opined that the Veteran's schizophrenia is no way related to service, to include any in-service physical injury, or claimed head trauma or physical or sexual assaults.  The October 2014 VA examiner reasoned that the symptoms of schizophrenia such as delusions hallucinations, disorganized speech, or disorganized/catatonic behavior are qualitatively and quantitatively different from those due to head trauma, physical assault, or sexual assault, which involve cognitive and emotional dysfunction.  

The Board finds that, taken together, the August 2009 and October 2014 VA opinions are highly probative with respect to the theory of service connection for schizophrenia as directly related to service because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr, 
11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that, taken together, the August 2009 and October 2014 VA opinions provide competent, credible, and probative evidence that supports the finding that the currently-diagnosed schizophrenia was not incurred in service and is not directly related to active service.

Turning to the theory of service connection for schizophrenia as secondary to a service-connected disability, the Board finds that the current schizophrenia was not caused or aggravated (worsened beyond normal progression) by any of the service-connected disabilities.  The October 2014 VA examiner opined that it is less likely than not that the current schizophrenia was caused or aggravated by the service-connected anxiety reaction, seizure disorder, or any service-connected disability.  The October 2014 VA examiner reasoned that there is no evidence that anxiety, seizures, or any of the service-connected disabilities causes or aggravates schizophrenia. 

The Board finds that the October 2014 VA opinion is highly probative with respect to the theory of service connection for schizophrenia as secondary to a service-connected disability because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr at 311; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that, taken together, the October 2014 VA opinion provides competent, credible, and probative evidence that supports the finding that the currently-diagnosed schizophrenia was not caused or aggravated by a service-connected disability.

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  The evidence does not demonstrate that the Veteran has the knowledge, training, or experience to self-diagnose an acquired psychiatric disorder, or to opine on the etiology of the current schizophrenia, to include as related to in-service physical or sexual trauma, or as secondary to the service-connected anxiety or seizure disabilities.  See Young v. McDonald, 766 F.3d 1348, (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons, 23 Vet. App. at 6 (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The DSM-V cautions that the proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills.  The purpose of DSM-V is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose various mental disorders.  The weight of the evidence shows that symptoms of schizophrenia were not manifested until approximately seven years after service separation and the Veteran was not diagnosed with schizophrenia until 20 years after service separation.  Consequently, the Veteran's opinion attributing the current schizophrenia to service or to a service-connected disability is of no probative value and is outweighed by the lay and medical evidence of record showing no schizophrenia symptoms, diagnosis, or treatment for many years after service separation.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for schizophrenia must also be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Temporary Total Rating for Convalescence

Under 38 C.F.R. § 4.30(a), temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

The Veteran contends that temporary total ratings are warranted due to a surgery on May 2, 2014 he underwent for a lipoma of the left lateral forearm which he asserts is related to the service-connected left wrist ganglion cyst.  See, e.g., June 2014 representative statement.  

The Board finds that the lipoma of the left lateral forearm is not related to the service-connected left wrist ganglion cyst.  The September 2014 VA examiner opined that the left forearm lipoma is not caused by or a result of the service-connected left wrist ganglion cyst.  The September 2014 VA examiner reasoned that a lipoma is a benign tumor of fatty tissue, and a ganglion cyst appears as a fluid enclosed bump usually around a joint or tendon sheath in the hand, wrist, or foot.  The September 2014 VA examiner noted that there is no clinical, medical, or significant research evidence to support the Veteran's contention that his lipoma is caused by or a result of his service-connected left wrist ganglion cyst with tendonitis; therefore, the Veteran's left forearm lipoma that has been excised with no evidence of recurrence, is not caused by or a result of the service-connected left wrist ganglion cyst with tendonitis.

In this case, the Veteran is not service connected for the lipoma of the left lateral forearm, and the Board has found that the lipoma of the left lateral forearm is not related to the service-connected left wrist ganglion cyst.  A temporary total rating under 38 C.F.R. § 4.30 is only awarded for surgeries or treatment pertaining to a service-connected disability.  Because the Veteran is not service connected for lipoma of the left lateral forearm, the claim for a temporary total rating based on convalescence must be denied as a matter of law because any such surgery or treatment was unrelated to a service-connected disability.  See 38 C.F.R. § 4.30.  Because the law is dispositive on this matter, the claim must be denied due to a lack of legal merit.  See Sabonis, 6 Vet. App. at 430.

TDIU Legal Authority and Analysis

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2017).  Alternatively, entitlement to a TDIU is potentially an element of all rating claims.  See Rice, 22 Vet. App. 447.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2017); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2017).

The Veteran contends that a TDIU is warranted because is unemployable due to the service-connected disabilities.  Specifically, the Veteran asserted that he has not worked since 1997 due to the service-connected disabilities, including seizures, anxiety, and the left wrist disability.  See, e.g., March 2007, November 2007, and May 2009 VA Forms 21-8940.  

Given the Board grant of higher rating for the seizure and anxiety disabilities, the Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the entire TDIU rating period from May 15, 2007.  During this period, the Veteran has a combined rating of more than 70 percent with more than one disability rated at more than 40 percent.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire rating period from May 15, 2007, so long as the severity of the Veteran's disabilities render the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the entire TDIU period from May 15, 2007, the service-connected disabilities have rendered the Veteran unable to maintain (follow) substantially gainful employment.  The record reflects that the Veteran worked as a chef in 1997.  In a May 2009 statement, a potential employer indicated that he had known the Veteran for 15 years and could not hire the Veteran to work full time because of the Veteran's seizures and left hand weakness.  In a September 2015, J.T., a VA psychologist, opined that the Veteran's anxiety symptoms interfere with his ability to obtain and maintain employment.  In May 2017, P.C., a vocational evaluator, opined that the Veteran is unable to maintain substantial gainful employment as a result of the service-connected disabilities.  P.C. reasoned that the service-connected seizure disability would cause difficulty in working around machinery, driving, and interacting with the public, coworkers, and supervisors.  P.C. explained that the seizure disability ability would more likely than not result in excessive absenteeism and difficulties in maintaining a regular and predictable work scheduled as required even in sedentary jobs.  P.C. further explained that the service-connected anxiety disability, which causes difficulty in being around people and trouble with controlling emotions, causes significant impairment on ability to function in a work setting.    

Evidence weighing against a finding of unemployability includes the SSA findings that the nonservice-connected paranoid schizophrenia is the primary cause of the Veteran's unemployability.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that, given the Veteran's functional limitations, the service-connected disabilities, taken together, prevent the Veteran from performing the type of employment for which he is trained (a chef).  Specifically, taking into account the frequency and extent of the Veteran's seizures, together with the anxiety disability, left wrist disability, and left trigger finger disability, the Board finds that the Veteran is unemployable due to the service-connected disabilities.  The test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, the evidence is in relative equipoise as to whether there are jobs in the national economy that the Veteran could perform.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the entire TDIU period from May 15, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

This decision constitutes a full grant of the benefit sought on appeal with respect to the appeal for a TDIU because the Veteran did not become unable to secure or follow a substantially gainful employment as a result of service-connected disabilities within one year before the date of claim for a TDIU of May 15, 2007.  See May 15, 2007 VA Form 21-8940.  The Veteran stated that he stopped working in 1997 due to the service-disabilities.  As the earliest date of claim for a TDIU was May 15, 2007, and the date unemployability became factually ascertainable is more than one year prior to the date of claim for a TDIU of May 15, 2007, the Board finds that May 15, 2007 is the earliest available effective date for a TDIU. 38 C.F.R. § 3.400 (o)(2).

In this case, the Board has granted a 100 percent disability rating for the seizure disability for the period from October 21, 2014.  This case is distinguished from Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. App. 242, 250 (2011), because the Veteran did not limit unemployability to any one service-connected disability; to the contrary, the Veteran asserted that he was rendered unemployable because of various service-connected disabilities.  See, e.g., March 2007, November 2007, and May 2009 VA Forms 21-8940.  Moreover, in granting a TDIU for the entire TDIU period from May 15, 2007, the Board has found that all of the service-connected disabilities, taken together, render the Veteran unemployable, further distinguishing this case from Bradley.  

	(CONTINUED ON NEXT PAGE)







ORDER

An increased rating for the seizure disability of 80 percent, but no higher, from May 15, 2007 to October 21, 2014, is granted; an increased rating of 100 percent from October 21, 2014 is granted.

An initial rating of 30 percent for anxiety reaction, for the initial rating period from January 5, 2007 to October 6, 2014, is granted; an initial rating in excess of 30 percent, for the entire initial rating period from January 5, 2007, is denied.

An increased rating in excess of 10 percent for a left wrist ganglion cyst with tendonitis is denied. 

A higher initial disability rating in excess of 10 percent for left long finger trigger finger with tenderness, for the entire initial rating period from March 25, 2011, is denied.

Service connection for residuals of head trauma is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, including as due in-service personal trauma or as secondary to a service-connected disability, is denied.

A temporary total disability rating under the provisions of 38 C.F.R. § 4.30 for convalescence due to surgery for lipoma of the left lateral forearm is denied.

A TDIU for the entire rating period from May 15, 2007 is granted.

	(CONTINUED ON NEXT PAGE)





REMAND

Service Connection for Constipation and GERD

The Veteran contends that service connection for constipation and GERD is warranted as secondary to pain medication (hydrocodone) taken for the left wrist and left long finger disabilities.  See August 2015 VA Form 21-526b.  

The September 2015 VA examiner opined that constipation and GERD are less likely than not proximately due to or the result of the service-connected disabilities.  The September 2015 VA examiner reasoned that while narcotics such as Vicodin can cause constipation, such constipation is a side effect and not a result of chronic disorder.  The September 2015 VA examiner indicated that the Veteran's records do not show he has been on Vicodin or any narcotics for quite some time, and that although there are notes from different clinicians discussing GERD symptoms, there is no definitive diagnoses or evaluation in his records for GERD.  The Veteran noted that the Veteran has obesity with a body mass index (BMI) of 36 which should be a more likely cause for GERD.  The September 2015 VA examiner also noted that, while GERD may also be a side effect of Vicodin, it is more likely that Vicodin would aggravate symptoms of GERD and not be the cause.  It is unclear whether the September 2015 VA examiner intended to provide an opinion that Vicodin worsened beyond normal progression the GERD disability.  Moreover, the September 2015 VA examiner did not provide a rationale for such purported opinion.   Based on the foregoing, the Board is remanding the issue of service connection for constipation and GERD for an addendum opinion.

Service Connection for Neurobehavioral Effects

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

The Veteran contends that service connection for neurobehavioral effects is warranted as due to in-service exposure to contaminated water at Camp Lejeune.  See, e.g., December 2015 VA Form 21-526b.  Specifically, the Veteran asserted that experiences short and long term memory loss, as well as loss of concentration due to in-service exposure to contaminated water at Camp Lejeune.  See, e.g., December 2015 VA Form 21-526b.  DD Form 214 shows that the Veteran's last duty station in service was Camp Lejeune; accordingly, the Board finds that exposure to contaminated water at Camp Lejeune is established.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987.  Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. pt. 3).  This presumption may be rebutted by affirmative evidence to the contrary.  Id.  

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: Kidney cancer, Liver cancer, Non-Hodgkin's lymphoma, Adult leukemia, Multiple myeloma, Parkinson's disease, Aplastic anemia and other myelodysplastic syndromes, and Bladder cancer.  Id.  As such, neurobehavioral effects is not a disease for which presumptive service connection based on exposure to contaminated water at Camp Lejeune may be granted.  Id.  Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48   (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Veteran was not afforded a VA examination in connection with the claim for service connection for neurobehavioral effects.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain an examination with opinion addressing the nature and etiology of any current neurobehavioral effects of exposure to contaminated water at Camp Lejeune.

Service Connection for Sleep Apnea

The Veteran contends that service connection for sleep apnea is warranted as secondary to the service-connected anxiety and seizure disabilities, to include medications taken for seizures and anxiety (Tegretol).  See August 2015 VA Form 21-526b.  The Veteran has provided an internet article standing for the proposition that sleep apnea may be associated with anxiety.  

The September 2015 VA examiner opined that sleep apnea is less likely than not proximately due to or the result of service-connected anxiety.  The September 2015 VA examiner reasoned that there is no direct link between generalized anxiety disorder and sleep apnea.  The September 2015 VA examiner explained that while the Veteran reported that he gets anxious which keeps him from sleeping and causes daytime somnolence, the physiology that causes hyper somnolence associated with obstructive sleep apnea is totally different.  The September 2015 VA examiner noted that the Veteran's BMI of 36 is the more likely reason and cause of the Veteran's sleep apnea.  The September 2015 VA examiner did not provide an opinion as to whether sleep apnea was aggravated (worsened beyond normal progression) by the service-connected anxiety disability, nor did the examiner provide an opinion as to whether sleep apnea was caused or aggravated by medications the Veteran takes for the service-connected seizures or anxiety.  The Veteran's representative asserted that the September 2015 VA examiner did not address the relationship between sleep apnea and the service-connected seizure disorder, or whether the service-connected disabilities caused weight loss which led to sleep apnea.  Based on the foregoing, the Board is remanding the issue of service connection for sleep apnea for an addendum opinion.

Service Connection for CAD

The Veteran contends that service connection for CAD is warranted as secondary to the service-connected anxiety.  See August 2015 VA Form 21-526b.  The Veteran has provided internet articles standing for the proposition that CAD may be associated with anxiety.  

The September 2015 VA examiner opined that CAD is less likely than not proximately due to or the result of service-connected anxiety.  The September 2015 VA examiner reasoned that there is no direct clinical evidence that anxiety is a risk factor for CAD.  The September 2015 VA examiner noted that the Veteran has diabetes, hyperlipidemia, obesity, and a history of cocaine use which constitute a more likely etiology of the Veteran's CAD because they all have a direct link and risk for heart disease.  The September 2015 VA examiner did not provide an opinion as to whether CAD was aggravated (worsened beyond normal progression) by the service-connected anxiety disability.  Based on the foregoing, the Board is remanding the issue of service connection for CAD for an addendum opinion.

Service Connection for a Lumbar Spine Disorder and
EED for Service Connection for Left Long Trigger Finger with Tenderness

In a November 2012 rating decision, the RO granted service connection for left long trigger finger with tenderness, initially assigning a 10 percent rating effective March 25, 2011.  In a December 2012 statement, the Veteran disagreed with the effective date assigned for the left long finger disability.  

In a September 2016 rating decision, the RO denied service connection for a lumbar spine disorder.  In an October 2016 statement, the Veteran disagreed with the denial of service connection for a lumbar spine disorder.  

A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2017); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issues is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issues of service connection for constipation and GERD, sleep apnea, neurobehavioral  effects, CAD, and a lumbar spine disorder, as well as EED for service connection for the left long finger disability are REMANDED for the following actions:

1. Return the case file to the VA examiner who conducted the September 2015 VA constipation and GERD examination and opinion for an addendum opinion regarding the etiology of the current constipation and GERD.  If the September 2015 VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions:

a. Is it as likely as not (i.e., probability of 50 percent or more) that medication taken for the service-connected left wrist and left long finger disabilities, to include Hydrocodone, caused the current constipation and/or GERD?

b. Is it as likely as not (i.e., probability of 50 percent or more) that medication taken for the service-connected left wrist and left long finger disabilities, to include Hydrocodone, aggravated (that is, worsened in severity beyond a normal progression) the current constipation and/or GERD?

In providing the above-referenced opinions, the examiner is requested to clarify the September 2015 purported opinion that Vicodin would aggravate symptoms of GERD.  Specifically, was the statement in the September 2015 VA opinion that Vicodin would aggravate symptoms of GERD intended as an opinion that Vicodin worsened beyond normal progression the Veteran's GERD?  If so, the VA examiner should provide a rationale for such opinion.

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the GERD prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence

2. Return the case file to the VA examiner who conducted the September 2015 VA sleep apnea examination and opinion for an addendum opinion regarding the etiology of the current sleep apnea disability.  If the September 2015 VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions:

a. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected anxiety disability caused the sleep apnea disability?

b. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected anxiety disability aggravated (that is, worsened in severity beyond a normal progression) the sleep apnea disability?

c. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected seizure disability caused the sleep apnea disability?

d. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected seizure disability aggravated (that is, worsened in severity beyond a normal progression) the sleep apnea disability?

e. Is it as likely as not (i.e., probability of 50 percent or more) that medication taken for the service-connected anxiety or seizure disabilities, to include Tegretol, caused the sleep apnea disability?

f. Is it as likely as not (i.e., probability of 50 percent or more) that medication taken for the service-connected anxiety or seizure disabilities, to include Tegretol, aggravated (that is, worsened in severity beyond a normal progression) the sleep apnea disability?

In providing the above-referenced opinions, the examiner is requested to specifically comment on the internet articles provided by the Veteran which purport to show that sleep apnea may be associated with anxiety.

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the sleep apnea prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.



3. Schedule the appropriate VA examination with opinions in order to assist in determining the etiology of the any current neurobehavioral effects.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination. A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinion:

a. Does the Veteran have any current neurobehavioral effects or disabilities? 

b. If there any neurobehavioral effects or disabilities, for each neurobehavioral effect or disability, is it as likely as not (i.e., probability of 50 percent or more) that such neurobehavioral effect is related to in-service exposure to contaminated water at Camp Lejeune? 

In providing this opinion, the examiner should assume that the Veteran was in fact exposed to contaminated water at Camp Lejeune.  




4. Return the case file to the VA examiner who conducted the September 2015 VA CAD examination and opinion for an addendum opinion regarding the etiology of the current CAD disability.  If the September 2015 VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions:

a. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected anxiety disability caused the CAD disability?

b. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected anxiety disability aggravated (that is, worsened in severity beyond a normal progression) the CAD disability?

In providing the above-referenced opinions, the examiner is requested to specifically comment on the internet articles provided by the Veteran which purport to show that CAD may be associated with anxiety.

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the CAD prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

5. Thereafter, the issues of service connection for GERD and constipation, sleep apnea, neurobehavioral effects, and CAD should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case.

6. The AOJ should issue a statement of the case (SOC) that addresses the issues of service connection for a lumbar spine disorder and entitlement to an earlier effective date for service connection for the left long finger disability.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


